El Juez Asociado Su. Aldeey,
emitió la opinión del tribunal.
Al apelante Delfín García se le acusó en el tribunal inferior de infringir el artículo 162 del Código Penal porque en julio de 1914 se hizo inscribir en el registro de electores de Naguabo, “sabiendo qne no tenía derecho a tal inscrip-ción por no tener la edad qne la ley exige para ser elector, o sea 21 años o más.” Alegó en el tribunal inferior qne los hechos expresados en la acusación no son constitutivos de *731delito y habiendo sido desestimada esa excepción, se declaró culpable y fné condenado a pagar nna multa ordenándose también qne su nomore fuera borrádo de las listas electorales.
En el recurso que establece contra la sentencia alega como única cuestión a resolver por nosotros la expresada excep-ción aducida en el tribunal inferior.
Desde luego que la confesión de culpabilidad hecha por él al leérsele la acusación, y después de desestimada su excep-ción sólo significa que reconocía y aceptaba la certeza de los hechos contenidos en la acusación y si tales hechos no cons-tituyen delito alguno no está impedido, a pesar de su con-fesión de culpabilidad, de que nosotros consideremos si come-tió delito y que lo absolvamos en caso negativo.
Tenemos conocimiento judicial de que en noviembre de 1914 se celebraron elecciones en esta isla y el hecho que sus-tancialmente se imputó al apelante es que en julio de ese año se inscribió en las listas electorales sabiendo que no podía inscribirse porque no tenía 21 años; esto es, que no tenía edad para ser elector. En vista, pues, de los términos de la acusación la cuestión, que surge de ella y que suscita el apelante es si para tener derecho a inscribirse se necesita tener el día de la inscripción 21 años o más, que es la edad que la ley exige para ser elector o si puede inscribirse un menor de 21 años que tenga derecho a votar en la elección que se celebra meses después de la inscripción.
La ley electoral no dice quiénes tienen derecho a inscri-birse en las listas electorales pero como en la sección 15 ex-presa que todo varón, ciudadano de Puerto Rico o de los Estados Unidos, de 21 años o más, el día de la elección * * * tendrá derecho a votar en el precinto electoral donde estuviere inscrito, nos parece claro que, por lo que respecta a edad, tienen derecho a inscribirse cuando se verifican las inscripciones los que pueden votar en noviembre, o lo que es lo mismo, los que tengan 21 años o más el día que haya *732de celebrarse la próxima elección puesto que la ley les reco-noce el derecho de votar si están inscritos, y a contrario sensu no tiene derecho a inscribirse el que no pueda votar en la próxima elección, o sea el que no haya de tener en ese día 21 años o más.
Expuesto lo que precede tenemos que llegar a la conclu-sión de que la acusación formulada contra el apelante no le imputó delito alguno pues el mero, hecho de que el día que hizo su inscripción fuera menor de 21 años no es constitutivo de delito porque no le privaba de inscribirse en las listas elec-torales si para el día de la elección tendría 21 años o más y para que la acusación fuera suficiente a imputar el delito especificado en el artículo 162 citado, era necesario que expre-sara además que en las próximas elecciones sería menor de 21 años porque entonces se habría inscrito sin tener derecho a la inscripción ya que las listas electorales sólo deben con-tener nombres de personas que puedan tomar parte en las elecciones, que sean electores. Véase El Pueblo v. Rodríguez, resuelto en julio 30, 1915.
La sentencia apelada debe ser revocada y el apelante ab suelto.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.